FILED
                              NOT FOR PUBLICATION                             JAN 03 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SARANJIT SINGH,                                   No. 12-71694

               Petitioner,                        Agency No. A079-262-374

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Saranjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Singh’s second motion to

reopen as untimely and number-barred because the motion was filed more than six

years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to

demonstrate materially changed conditions in India to qualify for the regulatory

exception to the time and numerical limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987 (evidence must be “qualitatively

different” from the evidence presented at the previous hearing); see also Toufighi

v. Mukasey, 538 F.3d 988, 995-97 (9th Cir. 2008) (requiring movant to establish

prima facie eligibility for relief and discussing consequences of lack of credibility).

      We reject Singh’s contention that the BIA failed to adequately consider the

evidence presented with the motion to reopen. See Najmabadi, 597 F.3d at 990-91.

      Finally, we decline to consider any challenge Singh makes to the agency’s

underlying credibility determination because this court already decided the issue in

Singh v. Gonzales, No. 05-72061, 2006 WL 2074674 (9th Cir. July 26, 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-71694